AMBASE CORPORATION 100 Putnam Green, 3rd Floor Greenwich, CT 06830-6027 March 28, 2011 Via EDGAR Electronic Filing Only Securities and Exchange Commission 450 Fifth Street, NW Judiciary Plaza Washington, DC 20549 Attn:Filing Desk Re: AmBase Corporation Annual Report on Form 10-K - December 31, 2011 Ladies and Gentlemen: On behalf of AmBase Corporation (the "Registrant"), I am enclosing for filing pursuant to the Securities Exchange Act of 1934, as amended, the Registrant's annual report on Form 10-K (including financial statements, financial statement schedules and exhibits) for the annual period ended December 31, 2011 (the "Filing") via EDGAR. The financial statements in the attached annual report on Form 10-K do not reflect a change from the preceding year in any accounting principles or practices, or in the method of applying any such principles or practices. Sincerely, /s/ John P. Ferrara John P. Ferrara Vice President and Chief Financial Officer
